Citation Nr: 1104349	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracolumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had a period of active duty for training from January 
2001 and June 2001, and a period of active duty from June 2004 
and November 2005.  He had service in the Southwest Asia theater 
of operations.  The Veteran was awarded the Combat Action Badge, 
among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in October 2006.  A 
statement of the case was issued in March 2007, and a substantive 
appeal was received in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It appears that the Veteran is alleging aggravation of a 
preservice injury or injuries in the 1990's.  In January 2008 and 
February 2008 VA examinations reports, the VA examiner referenced 
a September 1995 treatment record from Fairbanks Memorial 
Hospital.  However, this private record does not appear to be in 
the claims file.  Moreover, during the February 2008 claims file 
review, the VA examiner also mentioned February 2001 and March 
2001 treatment records, which the Board believes may be treatment 
records from the period of active duty for training.  These 
records also do not appear to be in the claims file.  The 
aforementioned treatment records should be obtained before the 
Board can proceed with appellate review.  



Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain September 1995 and any other 
available records from Fairbanks Memorial 
Hospital.

2.  The RO should take appropriate action 
to ensure that all service treatment 
records are obtained, especially February 
2001 and March 2001 treatment records.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


